Title: Treasury Department Circular to the Collectors of the Customs, 25 June 1792
From: 
To: 



Treasury Department,June 25th, 1792.
Sir,

As it is probable that doubts may arise, in regard to the construction of the fifth section of the Act, entitled, “An Act for raising a farther sum of money for the protection of the frontiers, &c.” that is, whether the additional Ten per centum, mentioned in the said section, relates only to the former rates of duties, laid by the Act “making farther provision for the payment of the debt of the United States,” or to those imposed by the first recited Act, I think it necessary to communicate my sentiments upon the subject in a circular letter.
I am of opinion (in which the Attorney General, who has been consulted concurs) that the rates of duties prescribed by the Act “making farther provision for the payment of the debt of the United States,” must govern the addition of ten per centum.
To elucidate this by an example, it would stand thus:


Madeira wine of the quality of London particular,  by the former Act is subject to a duty of
35 cents.


But wines of that description being by the Act, for  raising a farther sum of money, &c. liable to a duty  of 56 cents, add the difference
21      


56 cents.



If imported in ships or vessels not of the United   States, 10 per centum are to be added to the first  rate, which is
3½      


The Amount of the duties payable in this case would   be per Gallon
59½ cents.


It has been suggested that there is a diversity in practice in expressing in the Registers of vessels their respective lengths, which is attended with some disadvantage. To remedy this, it is my desire, that the actual length “from the fore part of the main stem to the after part of the stern post” be expressed in each Register as the length of the vessel—not the remainder of that length, after deducting 3/5th of the breadth, as is sometimes practiced.
The twelfth section of the Act, entitled, “An Act to establish the Post-Office and Post-Roads within the United States,” is deemed to contemplate no other ships or vessels than those arriving from abroad.
Previous to the adoption of the constitution of the United States, by Rhode-Island, the duty of fifty cents per Ton was in a variety of instances paid upon vessels of that state, trading between different districts, for want of coasting licenses, pursuant to the twenty third section of the Act for registering and clearing vessels, regulating the coasting Trade and for other purposes. Applications have been made for a return of the extra-duties in such cases. I am of opinion that the fourth section of the Act, entitled, “An Act imposing duties on the Tonnage of ships or vessels” extends to ships and vessels of North-Carolina and Rhode-Island, prior to the respective periods of their adoption of the Constitution.
With consideration, I am,   Sir,   Your obedient Servant,
A Hamilton
